Claims 1 to 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1 and the claims that depend thereon, it is unclear what is intended by, or embraced by, the language “essentially linear”.  Specifically it is unclear what this embraces that is different from linear.  The Examiner notes that the language for MMViQ which contains “consisting essentially of” is not considered indefinite since “consisting essentially of” has a specific meaning as found in the MPEP.
	In claim 13 reference to the adhesion promoter D1 in claim 9 lacks antecedent basis.
	In claim 14, it is unclear what is intended by “with any combination of the features of claim 2” or how this further limits claim 2.
	In claim 15 it is unclear what is intended by “about 0 mass parts per about 100 mass parts”.  Both of these limitations allow for 0 or 100 which is clearly not intended by the claim.  Taken another way it is unclear how “about 0 per about 100” can be considered further limiting when this allows for any and all amounts between 0 and 100.  
	In claim 25 the term “high” is subjective such that one cannot determine what is embraced and/or excluded by this language.
	Also in claim 25 it is unclear what weight to give the phrase “can be completed”.  Specifically “can be” does not necessarily require that it is complete at this speed, plus claim 20 is directed to a curable composition which has not been cured.
	In claim 26 reference to “the curing speed” lacks antecedent basis.  Note for instance that claim 26 is directed to a curable, not cured, composition.
	In claim 29 it is unclear what is intended by or embraced by the term “use” as in “the use”.  
	In claim 30 it is unclear what is intended by or embraced by the phrase “providing… in an approach…”.
	Claim 32 is indefinite since it is drawn the method of claim 20 while claim 20 is drawn to a cured product.
	
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 5, 7 to 9, 11, 12, 14, 15, 20 to 29, 31, 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/107533, as interpreted by the English language translation provided.
	‘533 teaches polysiloxane compositions that are described in the specification but, as this applies to the instant claims, are best described in the working examples.  
	See Embodiment 1 on page 11 of 13 which includes two different polydimethylsil-oxanes meeting (a1), an MMViQ siloxane meeting (b1) and a tetramethylvinyl cyclosilox-ane meeting (a3).  The latter also meets the requirements of claims 2 and 3.  This also includes a hydrogen containing polysiloxane resin meeting (b) as well as requirements of claims 4 and 5.  Finally this contains a platinum (0) catalyst meeting (c).  
	In this manner claims 1 to 5 are anticipated.
	For claim 7 note that the MMViQ siloxane is contained in an amount of 100 % of all resins A2.  
	For claim 9 note that the MMViQ siloxane is present in an amount of 40:60 weight ratio with the linear polysiloxane in Embodiment 1.
	For claim 8 note that the viscosity of both linear siloxanes in Embodiment 1 are within at least one of these ranges.
	For claim 11 see the penultimate paragraph under Component B on page 9 of 13 which meets this limitation.

	For claim 14 this is met by all of the limitations of claim 2, addressed above.
	For claim 15 note that the amount of cyclovinylsiloxane in Embodiment 1 meets this requirement.
	For claim 20 note that the composition in Embodiment 1 is cured.
	For claim 21 see Table 1 which teaches transmissions as claimed.
	For claims 25 and 26 note that it is unclear what weight to give these claims since this does not require the product to be cured as such.  However if curing “can be completed” or has a curing speed as claimed then the same curable composition found in ‘533 will likewise have these properties.  Products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  If applicants are of the position that the prior art does not, in fact, possess the same properties as the claimed composition, the claimed composition should be amended to distinguish itself from the prior art.  
	Similarly for claims 22 to 24 while such a hardness is not specifically found in the teachings of ‘533 the chemical compositions are the same such that this properties would be expected to be inherently found in the prior art composition.
	For claims 27 to 29, 31 and 32 note the Background art which teaches such devices.  Note too, in claim 27, that “for an optical device” is a future intended use that does not actually require an optical device or a light emitting diode.  
	Furthermore it is unclear what is intended by claim 32 since this method limitation is indefinite.

Claims 10, 13, 19, 28, 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over by WO 2016/107533, as interpreted by the English language translation pro-vided.
	In the event that claim 28 and 32 are not anticipated, as noted supra, these claims would have been obvious over the teachings in ‘533 since an LED or chip scale 
	For claim 10 note that the cyclic vinylsiloxane is used in ‘533 as an inhibitor (third full paragraph of page 11 of 13) such that one having ordinary skill in the art would have been motivated to adjust the amount of cyclic vinylsiloxane in an effort to adjust and/or optimize the cure time and conditions.  As such the skilled artisan would have found an amount of inhibitor within the claimed range to have been obvious.
	For claim 30 note that the specific type of molding or method as claimed is not specifically found in ‘533 but these are extremely known and common methods of forming a cured composition such that one having ordinary skill in the art would have found such an “approach” to have been obvious.
	 For claims 13 and 19 note that adjusting the amount of adhesion modifier in ‘533, in an effort to optimize and/or adjust the adhesive properties therein, would have been obvious to one having ordinary skill in the art such that the skilled artisan would have found an amount within the claimed range obvious.
	
Claims 6 and 16 to 18 are rejected under 35 U.S.C. 103 as being unpatentable over by WO 2016/107533, as interpreted by the English language translation provided in view of WO 2015/096570, as interpreted by the English language equivalent Jia et al.
	For claim 6 note that ‘533 generally includes resins as claimed but does not specifically teach one.  See the resin A2 as found in page 8 of 13 which can contain units of M, D and Q as claimed.
	Jia et al. teach a similar composition used for LED packaging in which MDVIQ resins are specifically included.  See paragraph 49 as well as the working examples.  These are known to be used as resinous components in silicone rubber compositions as claimed, and fall under the same general genus as the resin components found in ‘533 (ones generally containing M, D and Q units).
	From this one having ordinary skill in the art would have found the addition of such known and useful resin into the curable composition of ‘533 to have been obvious with the expectation of obtaining useful and predictable results.  In this manner a com-
	For claims 16 to 18 see paragraphs 130 and on in Jia et al. which teach various useful adhesion modifiers.  This includes reaction products as claimed.  See specifically the product on the second full line of the structures shown in paragraph 148.  As such one having ordinary skill in the art would have found the addition of known adhesion promoters as found in Jia et al. as the adhesion modifiers in ‘533 to have been obvious with the expectation, in an effort to take advantage of the known benefits and properties thereof.  In this manner claims 16 to 18 are rendered obvious.
	For claim 17 note that D2 is still optional such that this titanate need not be found in the prior art to render obvious this claim.  

USPGPub 2016/0102225 is cited as being of general interest.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


Mgm
2/18/2021


/MARGARET G MOORE/Primary Examiner, Art Unit 1765